                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


MARVEL ANTIONETTE PRUITT,          )
                                   )
                 Plaintiff,        )
                                   )
v.                                 ) No. 4:17 CV 2463 RWS
                                   )
NANCY A. BERRYHILL,                )
Deputy Commissioner of Operations, )
Social Security Administration     )
                                   )
                 Defendant.        )


                         MEMORANDUM AND ORDER

      Marvel Pruitt brings this action pursuant to 42 U.S.C. § 405(g) seeking

judicial review of the Commissioner’s decision denying her application for

supplemental security income. Because the Commissioner’s decision is supported

by substantial evidence on the record as a whole, I will affirm the Commissioner’s

decision.

      BACKGROUND

      On April 11, 2014, Pruitt filed an application for supplemental security

income pursuant to 42 U.S.C. § 1382. (Id.). Pruitt documents that she suffered

from numbness in her hands and limbs derived in part from diagnosed multiple

sclerosis, as well as pain, limited mobility, and related health challenges. She
alleges that she became disabled within the meaning of 42 U.S.C. § 1382, by

December 1, 2009, her alleged onset date. (Id.); see also Tr. 160 (portion of

Pruitt’s work history report identifying circumstances of incident). She later

amended her initial onset date to March 10, 2014. (Tr. 129). Pruitt’s application

was denied on initial consideration. (Tr. 64). She requested a hearing before an

Administrative Law Judge (ALJ). (Tr. 69). Pruitt, accompanied by counsel,

attended the hearing on February 18, 2016. (Tr. 34-50). The ALJ issued a

decision denying Pruitt’s application on July 19, 2016. (Tr. 17-28). On July 27,

2017, the Appeals Council denied Pruitt’s request for review. (Tr. 1).

         Pruitt filed the present appeal for judicial review, arguing that: 1) the ALJ

erroneously relied on an improper “overwhelming fatigue” standard when he

determined Pruitt’s impairments did not meet listed impairment 11.09; and 2) the

ALJ did not rely on medical evidence when concluding that Pruitt’s residual

functional capacity (RFC) enabled her to work sedentary jobs where no handling

or filing of papers was required.

         Administrative Record

         The Commissioner accepts Pruitt’s Statement of Uncontroverted Facts,

(Doc. 19), with three clarifications.1 (Doc. 24-1). I will adopt those facts in Pruitt’s

Statement of Uncontroverted Facts that the Commissioner does not challenge. I
1
  The Commissioner clarifies (1) that the medical records cited in ¶ 11 are from multiple office visits, (2) that
Pruitt’s facial numbness and right leg and sleep disturbances were symptoms reported by Pruitt and not medical
findings, and (3) that the event referenced in ¶ 16 was a brief, outpatient visit.

                                                          2
also adopt the Commissioner’s Statement of Additional Facts (Doc. 24-2) as

uncontroverted by Pruitt.

      ALJ Decision

      In its July 19, 2016, decision, the ALJ found that Pruitt had not engaged in

substantial gainful activity after her amended alleged onset date of March 10,

2014. (Tr. 22). He also found that Pruitt suffers from the following severe

impairments: “multiple sclerosis, morbid obesity, degenerative disc disease[,] and

depression.” (Id.). However, the ALJ found that this combination of severe

impairments did not equate to one of the listings provided in 20 CFR 404,

Subpt. P, App. 1. (Id.).

      After evaluating Pruitt’s claims, the medical opinion evidence, and the

medical evidence of record, the ALJ determined that Pruitt retained the residual

functioning capacity (RFC) to:

             [Perform] sedentary work as defined in 20 CFR
             416.967(a) except she is unable to climb a [sic] ladders,
             ropes or scaffolds, but she can occasionally climb ramps
             and stairs, stoop, kneel, crouch and crawl. She is unable
             to reach in all directions bilaterally on more than an
             occasional basis. She is to avoid concentrated exposure
             to extreme humidity, cold and heat. She is to avoid
             extreme vibration, all operational control of moving
             machinery, working at unprotected heights and the use of
             hazardous machinery. She is to avoid concentrated
             exposure to irritants such as fumes, odors, dust, gases and
             poorly ventilated areas. She is unable to sort, handle or
             use paper files. She is limited to occupations that involve
             only simple, routine and repetitive tasks in a low-stress
                                         3
             job defined as requiring only occasional decisionmaking
             and only occasional changes in the work setting.

(Tr. 23). Based on this RFC determination, the ALJ found that Pruitt was no

longer able to perform her past relevant work. (Tr. 27). The ALJ consulted a

vocational expert (VE) to assess whether jobs within Pruitt’s RFC existed in

significant numbers in the national economy. (Id.); see also Tr. 259-260 (VE’s

report). The VE identified the jobs of food & beverage order clerk and telephone

solicitor; he further identified these jobs as sedentary unskilled work within Pruitt’s

RFC. Finally, the VE identified 70,000 food & beverage order clerk jobs and

200,000 telephone solicitor jobs in the national economy. (Tr. 28). The ALJ

therefore determined that Pruitt was not disabled within the meaning of the Social

Security Act. (Id.).

      LEGAL STANDARD

      To be eligible for supplemental security income under the Social Security

Act, Pruitt must prove that she is disabled. 42 U.S.C. § 1382(a)(1); see also Baker

v. Secretary of Health & Human Servs., 955 F.2d 552, 555 (8th Cir. 1992). The

Social Security Act defines disability as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1)(A). An individual will be declared disabled “only if [her] physical or

                                          4
mental impairment or impairments are of such severity that [she] is not only unable

to do [her] previous work but cannot, considering [her] age, education, and work

experience, engage in any other kind of substantial gainful work which exists in

the national economy[.]” 42 U.S.C. § 423(d)(2)(A).

      To determine whether a claimant is disabled, the Commissioner engages in a

five-step evaluation process. See 20 C.F.R. § 404.1520; Bowen v. Yuckert, 482

U.S. 137, 140-42 (1987). The Commissioner begins by deciding whether the

claimant is engaged in substantial gainful activity. If the claimant is working,

disability benefits are denied. Next, the Commissioner decides whether the

claimant has a “severe” impairment or combination of impairments, meaning that

which significantly limits her ability to do basic work activities. If the claimant’s

impairment(s) is not severe, then she is not disabled. The Commissioner then

determines whether the claimant’s impairment(s) meets or equals one of the

impairments listed in 20 C.F.R., Part 404, Subpart P, Appendix 1. If the claimant’s

impairment(s) is equivalent to one of the listed impairments, she is conclusively

disabled. At the fourth step, the Commissioner establishes whether the claimant

can perform her past relevant work. If so, the claimant is not disabled. Finally, the

Commissioner evaluates various factors to determine whether the claimant is

capable of performing any other work in the economy. If not, the claimant is

declared disabled and becomes entitled to disability benefits.


                                           5
      I must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402

U.S. 389, 401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002).

Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Johnson v. Apfel, 240

F.3d 1145, 1147 (8th Cir. 2001). Determining whether there is substantial

evidence requires a scrutinizing analysis. Coleman v. Astrue, 498 F.3d 767, 770

(8th Cir. 2007).

      I must consider evidence that supports the Commissioner’s decision as well

as any evidence that fairly detracts from the decision. McNamara v. Astrue, 590

F.3d 607, 610 (8th Cir. 2010). If, after reviewing the entire record, it is possible to

draw two inconsistent positions and the Commissioner has adopted one of those

positions, I must affirm the Commissioner’s decision. Anderson v. Astrue, 696

F.3d 790, 793 (8th Cir. 2012). I may not reverse the Commissioner’s decision

merely because substantial evidence could also support a contrary outcome.

McNamara, 590 F.3d at 610.

      When evaluating evidence of pain or other subjective complaints, the ALJ is

never free to ignore the subjective testimony of the claimant, even if it is

uncorroborated by objective medical evidence. Basinger v. Heckler, 725 F.2d

1166, 1169 (8th Cir. 1984). The ALJ may, however, disbelieve a claimant’s


                                           6
subjective complaints when they are inconsistent with the record as a whole. See,

e.g., Battles v. Sullivan, 902 F.2d 657, 660 (8th Cir. 1990). In considering the

subjective complaints, the ALJ is required to consider the factors set out by Polaski

v. Heckler, 739 F.2d 1320 (8th Cir. 1984), which include:

      [The] claimant’s prior work record, and observations by third
      parties and treating and examining physicians relating to such
      matters as: (1) the claimant’s daily activities; (2) the duration,
      frequency, and intensity of the pain; (3) precipitating and
      aggravating factors; (4) dosage, effectiveness and side effects of
      medication; and (5) functional restrictions.
Id. at 1322. When an ALJ explicitly finds that the claimant’s testimony is not

credible and gives good reasons for the findings, the court will usually defer to the

ALJ’s finding. Casey v. Astrue, 503 F.3d 687, 696 (8th Cir. 2007). However, the

ALJ retains the responsibility of developing a full and fair record in the non-

adversarial administrative proceeding. Hildebrand v. Barnhart, 302 F.3d 836, 838

(8th Cir. 2002).

      ANALYSIS

      A. The ALJ properly evaluated the severity of plaintiff’s impairments

and determined that they did not equal those identified in the listings.

      The ALJ identified Pruitt’s severe impairments as “multiple sclerosis,

morbid obesity, degenerative disc disease and depression[.]” (Tr. 22). The Social

Security impairment listing for multiple sclerosis is found at listing 11.09 in the

subset of Neurological Disorders. 20 C.F.R. Pt. 404, Subpt. P, App. 1, Part A2.

                                           7
When evaluating if Pruitt is disabled, the ALJ “considered listing 11.09 and the

other medical listings” and “determined that [Pruitt] does not meet or medically

equal the applicable criteria for any listed physical impairments.” (Tr. 22).

      To equal the severity of listing 11.09, a plaintiff’s case of multiple sclerosis

must be characterized by:

             A. Disorganization of motor function as described in
             11.04B; or

             B. Visual or mental impairment as described under the
             criteria in 2.02, 2.03, 2.04, or 12.02; or

             C. Significant, reproducible fatigue of motor function
             with substantial muscle weakness on repetitive activity,
             demonstrated on physical examination, resulting from
             neurological dysfunction in areas of the central nervous
             system known to be pathologically involved by the
             multiple sclerosis process.

20 C.F.R. Pt. 404, Subpt. P, App. 1, Part A2, (effective August 12, 2015 to

May 23, 2016).2 The listing for 11.04B referenced above reads as follows:

             B. Significant and persistent disorganization of motor
             function in two extremities, resulting in sustained
             disturbance of gross and dexterous movements, or gait
             and station (see 11.00C).

2
  Because Dr. Genest issued his opinion on March 1, 2016, this version of the
listings is applicable to Pruitt’s claim. See Tr. 523. Subsequent citations to the
regulations are likewise made to the version of the listings applicable at the time.
See, e.g., Rucker for Rucker v. Apfel, 141 F.3d 1256, 1259 (8th Cir. 1998)
(evaluating an ALJ’s decision by “the standards applicable at the time of the ALJ’s
decision.”); Muncy v. Apfel, 247 F.3d 728, n.2 (8th Cir. 2001) (same); Bryant on
Behalf of Bryant v. Apfel, 141 F.3d 1249, 1251 (8th Cir. 1998) (same).

                                          8
Id. Listing 11.00C, in turn, provides:

             C. Persistent disorganization of motor function in the
             form of paresis or paralysis, tremor or other involuntary
             movements, ataxia and sensory disturbances (any or all
             of which may be due to cerebral, cerebellar, brain stem,
             spinal cord, or peripheral nerve dysfunction) which occur
             singly or in various combinations, frequently provides
             the sole or partial basis for decision in cases of
             neurological impairment. The assessment of impairment
             depends on the degree of interference with locomotion
             and/or interference with the use of fingers, hands, and
             arms.
Id. Stephen Genest, M.D., prepared a report and assessment for the ALJ for use in

his opinion. (Tr. 517). Dr. Genest opined that Pruitt “does not meet 11.09 M.S.

[multiple sclerosis]” because her “motor formation [is] not disorganized,” because

she has “no visual or mental impairment,” and because she is “fatigued but not

overwhelmingly so.” (Tr. 525) (underline in original).

      Pruitt rejects this conclusion. In her brief, she first argues that Dr. Genest

improperly required “overwhelming” fatigue, which is not required by the listing.

(Doc. 18 at 16). Second, Pruitt argues that numbness in her hands, which Dr.

Genest identified as interfering with her ability to sort, handle, or use paper or files,

should also have been evaluated as a musculoskeletal impairment. (Id.). Pruitt

argues that her hand numbness should be ultimately dispositive of her case:

             The limitations outlined in [the] report are incompatible
             with the ability to engage in even unskilled sedentary
             work… If [Pruitt] is not able to use and sort papers and
             files and other lighter materials due to hand numbness,

                                           9
               then [she] would be incapable of performing even light
               work, which would require doing more than occasional
               reaching, pushing and pulling.

(Id.).

         In response, the Commissioner argues that listing 11.09 is the only

appropriate listing to apply:

               [The] listing itself dictates that “impairments with
               neurological causes are to be evaluated under 11.00,” and
               indeed, there is a specific listing for MS…. Moreover,
               the subparagraph [on musculoskeletal impairment] to
               which [Pruitt] refers, § 1.00(B)(2)(c), addresses “extreme
               loss of function of both upper extremities” which
               interferes very seriously with an individual’s ability to
               independently perform activities. This description does
               not apply to [Pruitt], who was able to mow the lawn,
               drive, and type, among other things (Tr. 160-62, 181).
(Doc. 24 at 4). The Commissioner further argues that:

               [The] record contains sparse evidence of limitation
               related to MS…. The ALJ determined that [Pruitt] did
               not meet Listing 11.09 (Tr. 21)…. With respect to the
               subparts of the listing, there is no evidence of motor
               dysfunction…. (Tr. 373, 439, 446, 450, 456, 469)….
               Plaintiff routinely denied vision problems (Tr. 355, 363,
               371, 377, 379). Plaintiff also denied weakness…
               demonstrated normal muscle strength and tone, and was
               apparently able to engage in repetitive activity such as
               riding a bike (Tr. 196, 371, 438, 439, 468, 469). [Pruitt]
               does not meet Listing 11.09 regardless of the [language]
               the medical expert used. Dr. Genest’s use of the phrase
               “not overwhelmingly so” is of no consequence.

(Doc. 24 at 5-6).




                                           10
      Following my careful review of the parties’ briefs, the ALJ’s decision, and

the underlying record, I make the following conclusions.

      First, the ALJ had substantial evidence to conclude that Pruitt does not meet

the criteria for listing 11.09. The record extensively supports the conclusion that

Pruitt’s symptoms did not include motor dysfunction, loss of vision, or

“significant, reproducible” fatigue within the meaning of listing 11.09.

Specifically, doctors’ examinations found no symptoms of motor dysfunction in

February 2014 and June 2015, (Tr. 373, 446), no vision problems in August 2010

and December 2015, (Tr. 377, 355), and no muscle weakness in February 2014 and

December 2015. (Tr. 371, 438). A second examination in December 2015, found

“bilateral blurry vision transiently occasionally” which Pruitt manages with

medication. (Tr. 438).

      Dr. Genest’s use of the phrase “not overwhelmingly so” is not disqualifying.

With this phrase, Dr. Genest expresses that Pruitt’s symptoms did not reach the

level of “significant, reproducible fatigue of motor function with substantial

muscle weakness on repetitive activity” required by listing 11.09. 20 C.F.R. Pt.

404, Part A2, Subpt. P, App. 1 (emphasis added). Pruitt’s claim that Dr. Genest’s

turn of phrase implies that he improperly used a standard different from that of the

listings is unpersuasive. Dr. Genest’s opinion cites to listing 11.09 explicitly




                                          11
delineates his findings by each subsection. These structural choices demonstrate

that he used the standards the listing required. (See Tr. 525).

      Second, Pruitt’s argument that numbness in her hands precludes her from

performing even light work is not logically supported by the medical evidence of

record. On the same page of his report in which Dr. Genest opined that her hand

numbness would impair her ability to handle files, he also stated that Pruitt could

“perform activities like shopping,” “prepare a simple meal & feed [herself],” and

“care for [her] personal hygiene[.]” (Tr. 523). Each of these activities requires the

use of the hands to grip and manipulate tools. Pruitt herself testified at the

administrative hearing that she has difficulty with “buttons, zippers, [and] coins”

and “trouble tying knots,” but that she drives herself and folds her laundry. (Tr.

45, 47-48). As a result, there is substantial evidence supporting the ALJ’s

determination that the numbness in Pruitt’s hands does not preclude her from

performing sedentary work.

      Pruitt’s suggestion that her hand numbness should also be evaluated under

the criteria for musculoskeletal impairment is unpersuasive. Multiple sclerosis is a

neurological disorder, the criteria for which are specifically addressed in the

regulations under listing 11.09. See 20 C.F.R. Pt. 404, Part A2, Subpt. P, App. 1.

The medical record supports the ALJ’s inference that MS is the source of Pruitt’s

hand numbness. See Tr. 24-26. Even assuming that Pruitt’s hand numbness


                                          12
should be considered under musculoskeletal impairment, Pruitt does not provide

evidence satisfying the criteria for those listings.

      The closest listing for musculoskeletal impairment is 1.02.B:

             1.02 Major dysfunction of a joint(s) (due to any cause):
             Characterized by gross anatomical deformity (e.g.,
             subluxation, contracture, bony or fibrous ankylosis,
             instability) and chronic joint pain and stiffness with signs
             of limitation of motion or other abnormal motion of the
             affected joint(s), and findings on appropriate medically
             acceptable imaging of joint space narrowing, bony
             destruction, or ankylosis of the affected joint(s). With:
             ...
             B. Involvement of one major peripheral joint in each
             upper extremity (i.e., shoulder, elbow, or wrist-hand),
             resulting in inability to perform fine and gross
             movements effectively, as defined in 1.00B2c.

20 C.F.R. § Pt. 404, Subpt. P, App. 1

      Pruitt may satisfy the “inability to perform fine . . . movements” criteria,

because the ALJ found that her hand numbness would interfere with sorting and

handling papers or files. § Pt. 404, Subpt. P, App., 1.00B2c. However, she can

perform “gross” movements, e.g., preparing a meal. Further, hand joints do not

constitute “major peripheral joints,” § Pt. 404, Subpt. P, App. 1, 1.00F, and Pruitt

does not demonstrate that she meets the other requirements of musculoskeletal

impairment, including diagnosis, evaluation, and documentation. § Pt. 404, Subpt.

P, App. 1, 1.00E, H. As a result, the ALJ’s decision not to apply the

musculoskeletal listings is supported by substantial evidence.


                                           13
      B. The ALJ’s determination of plaintiff’s RFC was supported by the

medical evidence of record.

      Pruitt cites Singh v. Apfel, 222 F.3d 448, 451 (8th Cir. 2000), and Lauer v.

Apfel, 245 F.3d 700, 704 (8th Cir. 2001), for the proposition that the determination

of a plaintiff’s RFC is ultimately a medical question. The record must therefore

include some medical evidence that supports the RFC. Dykes v. Apfel, 223 F.3d

865, 867 (8th Cir. 2000) (internal citation omitted). However, “there is no

requirement that an RFC finding be supported by a specific medical opinion.”

Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016).

      First, Pruitt reiterates her argument that because she is “incapable of

handling papers and files[,]” the ALJ’s decision “fails to articulate a legally

significant rationale as to why this restriction does not reasonably lead to the

conclusion [that Pruitt] would be incapable of engaging in work-related activity.”

(Doc. 18 at 20).

      Second, Pruitt claims that the ALJ improperly evaluated the opinion of

treating physician Patrick Hogan, M.D. (Id.). According to Pruitt, Dr. Hogan

“indicated [she] had a somatic condition.” (Id. at 20). Dr. Genest concluded that

Dr. Hogan’s opinion on this point was incorrect. (Id. at 21). Pruitt argues that Dr.

Genest “did not offer a legally sufficient rationale outlining why Dr. Hogan’s

medical opinion was in fact incorrect.” (Id. at 21). On this basis, she argues that


                                          14
the ALJ’s decision, in adopting the conclusions of Dr. Genest, “did not properly

consider all the medically determinable impairments in this matter.” (Id. at 21).

      Finally, Pruitt argues that the ALJ improperly evaluated her credibility, and

therefore her subjective statements, in light of her activities of daily living. (Doc.

18 at 21-23). Pruitt claims that her case is analogous to Burress v. Apfel, 141 F.3d

875 (8th Cir. 1998), and to Baumgarten v. Chater, 75 F.3d 366 (8th Cir. 2000).

Pruitt argues that she “need not prove that her pain precludes all productive activity

and confines her life to in [sic] front of the television.” (Doc. 18 at 22) (citing

Baumgarten, 75 F.3d at 369).

      In response, the Commissioner first argues that it “is [Pruitt’s] burden to

establish that her severe impairments cause disabling limitations. . . . the record

here establishes a mild case of MS that causes some limitation, but does not limit

[her] to the extent alleged.” (Doc. 24 at 8). Responding to Pruitt’s claim that her

inability to handle paper files should be dispositive, the Commissioner argues that:

             Dr. Genest [also] opined that [Pruitt] could lift and carry
             up to 20 pounds, the equivalent of light work (Tr. 518).
             … If an individual can perform light work, she can
             necessarily also perform sedentary work, so [Pruitt’s]
             conclusion that Dr. Genest’s opinion is inconsistent with
             even sedentary work is simply incorrect.

(Doc. 24 at 8-9).

      Second, the Commissioner disputes Pruitt’s characterization of Dr. Hogan’s

opinion regarding any somatic disorder:

                                           15
             Dr. Hogan noted that [Pruitt’s] symptoms were
             compatible with somatic fixation disorder (Tr. 292)….
             The ALJ found that Dr. Hogan’s observations of
             [Pruitt’s] functioning were consistent with the record and
             her self-described functioning… [and] actually gave Dr.
             Hogan’s observations significant weight because they
             were consistent with the record (Tr. 24-25)…. To the
             extent the ALJ did not adopt Dr. Hogan’s question of the
             etiology of symptoms, it is because objective evidence
             established [MS instead].

(Doc. 24 at 9-10) (emphasis in original).

      Finally, in responding to Pruitt’s claim that the ALJ improperly evaluated

her credibility, the Commissioner explained the ALJ’s reasoning at length. The

ALJ noted some observations consistent with her claims, and others inconsistent

with her claims:

             While [Pruitt] testified that she sometimes lacked the use
             of her hands, she had normal grip strength, and
             maintained sufficient use of her hands to do things like
             drive, dust, mow the lawn, and type (Tr. 42, 45, 160-62,
             295). She wore gloves to the hearing and to the
             consultative examination, but no other provider noted
             that she wore gloves (Tr. 42, 292). [Pruitt] also exercised
             regularly which indicates that she is not as limited as
             alleged. (Tr. 196, 438, 445). She appears to have been
             able to fill out forms without significant difficulty,
             although she indicated her daughter helped with one form
             (Tr. 174-79, 180-82). . . .

             . . . [Pruitt’s] work history also erodes her disability
             claim. She stopped working at the end of 2004, five
             years before her injury and nearly 10 years before she
             applied for disability (Tr. 25, 125, 160). . . . [S]he has
             acknowledged that she did not stop working because of
             disability (Tr. 241, 135, 159).

                                            16
(Doc. 24 at 7-8).

      Having carefully considered the parties’ briefs, the ALJ’s decision, and the

underlying evidence in the record, I hereby make the following conclusions.

      First, and as discussed previously in the disposition of her first claim,

Pruitt’s hand numbness does not, on its own, prove that she is incapable of

performing any work. The ALJ had substantial evidence to reach the conclusion

that Pruitt had some residual functional capacity to perform work. Specifically, the

ALJ relied on testimony from a vocational expert “based on a properly phrased

hypothetical question.” Cruze v. Chater, 85 F.3d 1320, 1323 (8th Cir. 1996)

(internal citation omitted); see also Milam v. Colvin, 794 F.3d 978, 985-986 (8th

Cir. 2015). The ALJ properly phrased his hypothetical question, incorporating

Pruitt’s physical inability to “sort, handle or use paper/files” based on the medical

evidence in the record as a whole. (Tr. 255). Relying on the ALJ’s hypothetical,

the vocational expert identified suitable jobs within Pruitt’s RFC. (Tr. 259-260).

      Second, the ALJ properly considered Dr. Hogan’s opinion. The ALJ noted

that “Dr. Hogan’s observations are afforded significant weight in this decision

because they are consistent with the claimant’s self-reported level of function.”

(Tr. 25). The ALJ ultimately found that “the objective findings do show some

neurological abnormalities in [Pruitt’s] brain indicating intermittent symptoms

consistent with MS[.]” (Tr. 25).


                                          17
      Dr. Hogan evaluated Pruitt in June 2014. (Tr. 291). He opined that she had

“symptoms compatible with somatic fixation disorder.” (Tr. 292). There is no

evidence in the record of any follow-up with Dr. Hogan, nor of any other

physician’s consultation identifying somatic fixation disorder as a possible source

of Pruitt’s symptoms. Dr. Hogan’s report includes a claim that “[Pruitt] was once

told they suspected multiple sclerosis[,] but they said that diagnosis was not

correct. No one knows what’s wrong with her.” (Tr. 291). This claim is

contradicted by the later examinations of multiple physicians who concurred in the

diagnosis of MS. See Tr. 464 (August 2014 diagnosis of MS), Tr. 402-403 (results

of March 2015 MRI supporting diagnosis of MS), Tr. 450 (December 2015 follow-

up examination determining no new symptoms or reason to re-evaluate diagnosis).

Pruitt herself testified at the administrative hearing that her symptoms were the

result of MS. (Tr. 42). On this record, the ALJ properly relied on substantial

evidence supporting the conclusion that Pruitt’s symptoms were the result of MS

and not a somatic fixation disorder.

      Finally, the ALJ properly evaluated Pruitt’s subjective complaints and

credibility. The ALJ found that Pruitt’s subjective complaints were inconsistent

with the objective evidence in the record as a whole. As previously discussed,

Pruitt’s doctors’ visits revealed a relatively mild case of MS which responded well

to treatment and showed no evidence of progressively worsening. (See, e.g., Tr.


                                         18
446 (doctor’s notes from examination in July 2015 stating that Pruitt’s MS

“continues to do well and MRI without evidence of progressive disease”); Tr. 438

(six-month follow-up examination in December 2015, reporting no new

symptoms)).

      Additionally, Pruitt’s activities of daily living are distinguishable from and

more physically demanding than the “light housework” identified in Baumgarten,

75 F.3d 366, and Burress, 141 F.3d 875. In Baumgarten, the Eighth Circuit noted

that because a claimant’s few examples of strenuous activity were each separated

by several months and immediately followed by a visit to the doctor complaining

of pain, “these isolated attempts shed more light on [claimant’s] perseverance than

on the credibility of her complaints of pain.” Id., 75 F.3d at 369. In Burress, the

claimant’s most physically strenuous activity was “walk[ing] up to one mile on a

treadmill.” Id., 141 F.3d at 881. Pruitt, by contrast, routinely rides an exercise

bike and occasionally operates a lawn mower. (Tr. 445, 174). She reported to a

physician as recently as December 2015 that she “exercises 5 days per week.” (Tr.

438). She testified at the administrative hearing that the only reason she ceased

work was a family emergency, not the result of disability. (Tr. 41).

      The ALJ properly determined that Pruitt’s impairments did not medically

equal the severity of those denominated in the listings. The ALJ also properly

evaluated conflicting medical evidence to determine Pruitt’s residual functional


                                          19
capacity, and properly relied on the testimony of the vocational expert in

determining that there were jobs within Pruitt’s RFC which she could still perform.

I therefore find that the ALJ’s decision that Pruitt was not disabled within the

meaning of the Social Security Act was based upon substantial evidence on the

record as a whole.

      Accordingly,

      IT IS HEREBY ORDERED that the final decision of the Commissioner of

Social Security is affirmed.

      An appropriate Judgement Order will be issued herewith.




                                       _________________________________
                                       RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE

Dated this 26th day of March, 2019.




                                          20
